Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on 01/24/2022. 
Claims 8-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claims. Election was made without traverse in the reply filed on 01/24/2022.
Applicant’s election without traverse of Group I claims 1-7 in the reply filed on 01/24/2022 is acknowledged.
Claims 1 and 6 have been amended. 
Claims 21-33 have newly added.
Claims 1-7 and 21-33 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27 are s rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 21 recites “a computer-readable media storing” mentioned in the preamble.  The broadest reasonable interpretation of a claim drawn to “a computer-readable media storing” typically covers forms of non-transitory tangible media and transitory propagating signals per se 
In order to overcome this rejection under 35 U.S.C. 101, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments by adding the limitation "non-transitory" in the claim to recite a “non-transitory computer readable medium.” Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-7 and 21-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoang et al. “US 2018/01019047 A1” (Hoang).
Regarding Claim 1:  A method of operating a vehicle charging station, the method comprising:
receiving an identification of a user based at least in part on input data from an input device of the vehicle charging station, wherein a first utility provides electricity to an electricity meter at a site of the user, and wherein a second utility provides electricity to the vehicle charging station (at least see Hoang Abstract; Fig. 11);
requesting a transaction approval from a remote server, wherein the remote server is one of: a server of the first utility, a server of the second utility, or a transaction server (at least see Hoang Abstract; Fig. 11), and wherein the remote server has a trusted-party relationship with a server of the vehicle charging station;
obtaining the transaction approval from the remote server (at least see Hoang Abstract; [0080]);
charging a battery of a vehicle of the user responsive to the transaction approval (at least see Hoang [0002]-[0003]);
measuring, by using a metrology unit of the vehicle charging station, a quantity of electricity used in the charging (at least see Hoang [0070]-[0076]);
transferring data indicating the quantity of electricity from the metrology unit to the server of the vehicle charging station (at least see Hoang [0082]); and
sending transaction information, comprising the data indicating the quantity of electricity consumption information and the identification of the user, to the remote server (at least see Hoang [0080]-[0082]).
Regarding Claim 2:  The method of claim 1, wherein receiving the identification of the user comprises receiving an alpha-numeric string representing an identity of the first utility and an alpha-numeric string representing an identity of the electricity meter at the site of the user (at least see Hoang [0074]).
Regarding Claim 3:  The method of claim 1, wherein receiving the identification of the user comprises at least one of: receiving information from a smartcard of the user; receiving information from an application running on a vehicle of the user; receiving information from an (at least see Hoang [0085]).
Regarding Claim 4:  The method of claim 1, wherein obtaining the transaction approval from the remote server comprises: communicating with the remote server to verify an account of the user, wherein the communication is performed over an advanced metering infrastructure (AMI) network (at least see Hoang Fig. 3A).
Regarding Claim 5:  The method of claim 1, wherein: obtaining the transaction approval from the remote server comprises obtaining the transaction approval from the server of the first utility at least in part using an advanced metering infrastructure (AMI) network; and sending the transaction information comprises sending the transaction information to the server of the first utility at least in part using the AMI network (at least see Hoang [0042] and [0078]).
Regarding Claim 6:  The method of claim 1, wherein: obtaining the transaction approval from the remote server comprises receiving a transaction identifying code from the remote server; and sending the transaction information comprises sending the transaction identifying code, the identification of the user, and the data indicating the measured quantity of electricity in an encrypted format (at least see Hoang [0053]).
Regarding Claim 7:  The method of claim 1, wherein receiving the identification of the user comprises receiving information from at least two of devices comprising: a cellphone of (at least see Hoang [0067]).
Regarding Claims 21-33:  all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/FATEH M OBAID/Primary Examiner, Art Unit 3627